Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendment filed on February 12, 2021.  Claims 1, 3-9, 12, 13 and 15-20 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aly Dossa on 5/11/21.

AMENDMENT to Claims

1.  (Currently Amended) A method for implementing data chunk transfer by a protection storage system (PSS), the method comprising:
performing an optimization protocol by maintaining a fingerprint hit probability (FHP), for each PSS of a set of PSSs to obtain a set of FHPs, wherein the FHP is a ratio of a number of query responses indicating a fingerprint match to a number query of responses indicating no fingerprint match;
selecting, based on the FHPs, a first subset of PSSs of the set of PSSs;
receiving, by a first protection storage system (PSS), a first backup request from a client, wherein the first backup request comprises a first fingerprint, wherein the first fingerprint is a digital signature that uniquely identifies a first data chunk, wherein the client and the first PSS are connected via a wide area network (WAN);
generating a first fingerprint query comprising the first fingerprint;

obtaining, in response to the first fingerprint query and from a second PSS of the first subset of PSSs, the first data chunk; and
updating, in response to obtaining the first data chunk from the second PSS, a fingerprint hit probability (FHP) associated with the second PSS,
wherein the performing of the optimization protocol further comprises:
receiving a set of backup requests from the client, wherein a cardinality of the set of backup requests meets a predefined request count criterion;
maintaining, based on the set of backup requests, the FHP for each PSS of the set of PSSs to obtain the set of FHPs; and
assessing each FHP of the set of FHPs to select the first subset of PSSs.


3.  (Cancelled)

4.  (Currently Amended) The method of claim [[3]]1, wherein assessing each FHP of the set of FHPs to select the first subset of PSSs, comprises:
determining that the each FHP meets a predefined hit probability criterion;
identifying, based on the determining, each PSS associated with the each FHP as a fingerprint query recipient; and
including, based on the identifying, the each PSS into the first subset of PSSs.


9.  (Currently Amended) A system, comprising:
a set of protection storage systems (PSSs); and
a client operatively connected to the set of PSSs by way of a wide area network (WAN),
wherein a first PSS of the set of PSSs comprises a non-transitory computer readable medium (CRM) comprising computer readable program code, which when executed by the first PSS, enables the first PSS to perform a method comprising:  

selecting, based on the FHPs, a first subset of PSSs of the set of PSSs;
receiving, by the first PSS, a first backup request from the client, wherein the first backup request comprises a first fingerprint, wherein the first fingerprint is a digital signature that uniquely identifies a first data chunk;
generating a first fingerprint query comprising the first fingerprint;
transmitting the first fingerprint query to the first subset of PSSs of the set of PSSs, wherein the first PSS and the first subset of PSSs are connected via a local area network (LAN);
obtaining, in response to the first fingerprint query and from a second PSS of the first subset of PSSs, the first data chunk; and
updating, in response to obtaining the first data chunk from the second PSS, a fingerprint hit probability (FHP) associated with the second PSS,
wherein the performing of the optimization protocol further comprises:
receiving a set of backup requests from the client, wherein a cardinality of the set of backup requests meets a predefined request count criterion;
maintaining, based on the set of backup requests, the FHP for each PSS of the set of PSSs to obtain the set of FHPs; and
assessing each FHP of the set of FHPs to select the first subset of PSSs.


13. (Currently Amended) A non-transitory computer readable medium (CRM) comprising computer readable program code, which when executed by a computer processor, enables the computer processor to perform a method for implementing data chunk transfer by a Protection Storage System (PSS), the method comprising:
performing an optimization protocol by maintaining a fingerprint hit probability (FHP), for each PSS of a set of PSSs to obtain a set of FHPs, wherein the FHP is a ratio of a 
selecting, based on the FHPs, a first subset of PSSs of the set of PSSs;
receiving, by a first protection storage system (PSS), a first backup request from a client, wherein the first backup request comprises a first fingerprint, wherein the first fingerprint is a digital signature that uniquely identifies a first data chunk, wherein the client and the first PSS are connected via a wide area network (WAN);
generating a first fingerprint query comprising the first fingerprint;
transmitting the first fingerprint query to the first subset of PSSs, wherein the first PSS and the first subset of PSSs are connected via a local area network (LAN);
obtaining, in response to the first fingerprint query and from a second PSS of the first subset of PSSs, the first data chunk; and
updating, in response to obtaining the first data chunk from the second PSS, a fingerprint hit probability (FHP) associated with the second PSS, 
wherein the performing of the optimization protocol further comprises:
receiving a set of backup requests from the client, wherein a cardinality of the set of backup requests meets a predefined request count criterion;
maintaining, based on the set of backup requests, the FHP for each PSS of the set of PSSs to obtain the set of FHPs; and
assessing each FHP of the set of FHPs to select the first subset of PSSs.

15.  (Cancelled)

16.  (Currently Amended) The non-transitory CRM of claim [[15]]13, wherein the method further comprises:
determining that the each FHP meets a predefined hit probability criterion;
identifying, based on the determining, each PSS associated with the each FHP as a fingerprint query recipient; and
including, based on the identifying, the each PSS into the first subset of PSSs.



Allowable Subject Matter
Claims 1, 4-9, 12, 13 and 16-20 are allowed, renumbered as claims 1-14.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 9 and 13 are allowable because the best prior art of record or that encountered in searching for the invention, fails to disclose or suggest performing an optimization protocol by maintaining a fingerprint hit probability (FHP), for each protection storage system (PSS) of a set of PSSs to obtain a set of FHPs, wherein the FHP is a ratio of a number of query responses indicating a fingerprint match to a number query of responses indicating no fingerprint match, transmitting a first fingerprint query to the first subset of PSSs, wherein the first PSS and the first subset of PSSs are connected via a local area network (LAN), updating, in response to obtaining a first data chunk from the second PSS, a fingerprint hit probability (FHP) associated with a second PSS, maintaining, based on set of backup requests, the FHP for each PSS of the set of PSSs to obtain the set of FHPs and assessing each FHP of the set of FHPs to select the first subset of PSSs, as claimed in addition to other claim provisions.
Claims 4-8, 12 and 16-20 depend from independent claims 1, 9 and 13, respectively, and therefore are allowable on the merits.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of data processing:
USPN. 2011/0099200		USPN.  2018/0267896	USPN.  9390281

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 13, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158